        Case 2:17-cr-00340-JCM-CWH Document 48 Filed 09/09/20 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   State Bar No. 11479
     MARGARET W. LAMBROSE
 3   Assistant Federal Public Defender
     Nevada State Bar No. 11626
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Maggie_Lambrose@fd.org

 7   Attorney for Ronnie Delouth

 8
                                 UNITED STATES DISTRICT COURT
 9
                                      DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                           Case No. 2:17-cr-00340-JCM-CWH

12                  Plaintiff,                               STIPULATION TO CONTINUE
                                                               REVOCATION HEARING
13          v.
                                                                   (Third Request)
14   RONNIE DELOUTH,

15                  Defendant.

16
17          IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
18   Trutanich, United States Attorney, and Travis Leverett, Assistant United States Attorney,
19   counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
20   and Margaret W. Lambrose, Assistant Federal Public Defender, counsel for Ronnie Delouth,
21   that the Revocation Hearing currently scheduled on September 9, 2020, be vacated and
22   continued to a date and time convenient to the Court, but no sooner than fourteen (14) days.
23          This Stipulation is entered into for the following reasons:
24          1.      Defense counsel has a sentencing hearing at 10:30 a.m. in USA v. Barrera 2:18-
25   cr-00126-JCM-DJA on the currently scheduled date.
26          2.      The defendant is out of custody and agrees with the need for the continuance.
       Case 2:17-cr-00340-JCM-CWH Document 47
                                           48 Filed 09/08/20
                                                    09/09/20 Page 2 of 3




 1        3.     The parties agree to the continuance.
 2        This is the third request for a continuance of the revocation hearing.
 3        DATED this 8th day of September, 2020.
 4
 5   RENE L. VALLADARES                             NICHOLAS A. TRUTANICH
     Federal Public Defender                        United States Attorney
 6
 7     /s/ Margaret W. Lambrose                       /s/ Travis Leverett
     By_____________________________                By_____________________________
 8   MARGARET W. LAMBROSE                           TRAVIS LEVERETT
     Assistant Federal Public Defender              Assistant United States Attorney
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                   2
        Case 2:17-cr-00340-JCM-CWH Document 48 Filed 09/09/20 Page 3 of 3




 1                              UNITED STATES DISTRICT COURT

 2                                  DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                       Case No. 2:17-cr-00340-JCM-CWH
 4
                   Plaintiff,                        ORDER
 5
            v.
 6
     RONNIE DELOUTH,
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the revocation hearing currently scheduled for

11   Monday, September 9, 2020 at 10:0 a.m., be vacated and continued to October 14, 2020 at
                                                                          ________________

12   the hour of 10:30 a.m.

13                 September
            DATED this         9, September,
                       ___ day of 2020.      2020.

14
15
                                              UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                 3
